UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1649



JOHN D. HORTON,

                                                Plaintiff - Appellant,

          versus


R. L. BROWNLEE,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-610-5)


Submitted:   August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Horton, Appellant Pro Se. Lora M. Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John   D.   Horton   appeals   the   district   court’s   order

dismissing his employment discrimination action.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Horton v.

Brownlee, No. CA-04-610-5 (E.D.N.C. Apr. 27, 2005).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -